            Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                            MIDLAND-ODESSA DIVISION

 HUDSON SPECIALTY INSURANCE                    §
 COMPANY                                       §

       Plain tiff,                             §        CIVIL ACTION NO.7:20-CV-71

 v.                                            §

 WALKER TELCOM,INC.; BLACK GAP,                §
 LLC; JENNIFER WALKER,CLAYTON                  §
 WALKER,INDIVIDUALLY,AND D/B/A                 §
 WALKER CONSTRUCTION; PLAINS                   §
 PIPELINE, L.P.; HALO COMPRESSOR               §
 SOLUTIONS, LLC; STEVE HENRIKSON;              §
 AND NANCY HENRIKSON                           §

       Defendants.                             §

           ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

      Plaintiff, Hudson Specialty Insurance Company ("Hudson"), pursuant to the

Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., and Rule 57 of the Federal

Rules of Civil Procedure,brings this Original Complaintfor Declaratory Judgment against

Defendants, Walker Telcom, Inc. ("Walker Telcom"), Slacic Gap, LLC ("Black Gap"),

Jennifer Walker, Clayton Walker, Individually, and d/b/a Walker Construction, Plains

Pipeline, L.P.("Plains Pipeline"), Halo Compressor Solutions, LLC ("Halo Compressor"),

Steve Henrikson, and Nancy Henrilcson ("the Henrilcsons"), and would show the Court as

follows:

                         I.   NATURE OF THE ACTION

      1.      This is an action seeking declaratory relief pursuant to Fed. R. Civ. Proc. 57

and 28 U.S.C. § 2201, et seq. to resolve an actual controversy between Plaintiff and

Defendants. Hudson seeks a determination of the rights and obligations of the parties
            Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 2 of 16




under policies of insurance Hudson issued to Walker Telcoin, with respect to a lat~~suit

involving claims filed by Plains Pipeline, Halo Compressor, and the Henrilcsons against

Walker Telcom, Blacic Gap,Jennifer Walker, and Clayton Wallcer, Individually, and d/b/a

Walker Construction, among others.

                                  II. PARTIES

       2.     Plaintiff, Hudson, is a New Yorlc corporation with its principal place of

business in New Yorlc, New Yorlc, and doing business in Texas issuing insurance contracts

in Texas as surplus lines coverage pursuant to the Texas Insurance statutes. Thus, it is a

citizen of New Yorlc for diversity purposes.

      3.      Jennifer Walker is an individual residing in Alpine, Brewster County,Texas,

and is a citizen of Texas for diversity purposes. Service of process can be made on Jennifer

Walker by serving her at the following address: 18 Sierra Vista Rd., Alpine, Texas ~g83o.

      4.      Clayton Walker is an individual residing in Alpine, Brewster County, Texas,

and is a citizen of Texas for diversity purposes. Service of process can be made on Clayton

Walker by serving him at the following address: 803 E. Lockhart Ave., Alpine, Texas

7983°.

      5.      Walker Telcom, Inc. is a corporation organized under Texas law with its

principal place of business at 18 Sierra Vista Road, Alpine, Texas 79830. Thus, it is a

citizen of Texas for diversity purposes. Service of process can be made on Walker Telcom,

Inc. by delivery of process to its registered agent, Jennifer Walker, at the following

address: 18 Sierra Vista Road Alpine, Texas 79830.

      6.      Plains Pipeline, L.P. is a Limited Partnership formed in the State of Texas

with its principal place of business at 333 Clay Street, Ste. 1600, Houston, Texas, ~~002.

Because Plains Pipeline, L.P., each of its partners, and all of the partners and members of
            Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 3 of 16




those partners were formed or incorporated in Texas or Delaware and have their principal

places of business in Texas, Plains Pipeline, L.P. is a citizen of Texas and Delaware for

purposes of diversity jurisdiction. Service of process can be made on Plains Pipeline, L.P.

by delivery of process to its registered agent, Corporation Service Company d/b/a CSC-

La~~yers Incorporating Service Company at the follo~n~ng address: 211 E. ~tl~ Street, Suite

62o Austin, Texas ~8~01.

       ~.     Plains Pipeline, LP has two partners: Plains Marketing, LP and Plains GP

LLC. Plains Marketing, L.P. is a Limited Partnership formed in and authorized to do

business in the State of Texas, with its principal place of business at 333 Clay Street, Ste.

1600, Houston, Texas, ~~002. Plains Marketing, LP's general partner is Plains GP, LLC.

Plains GP, LLC is the same entity that is one of the partners in Plains Pipeline, LP. Plains

GP, LLC is a Limited Liability Corporation incorporated in and authorized to do business

in the State of Texas with its principal place of business at 333 Clay Street, Ste. 1600,

Houston, Texas, ~~002. The sole member of Plains GP, LLC is Plains All American

Pipeline, LP. It was formed in Delaware and has its principal place of business at col

Brazos Street, Ste. 105o Austin, Texas ~8~01. It has the following partners: Plains AAP,

LP and PAA GP, LLC. PAA GP, LLC's sole member is Plains AAP, LP. Plains AAP,LP was

formed in Delaware and has its principal place of business at 333 Clay Street, Suite 1600

Houston,Texas ~~002. Its general partner is Plains All American GP,LLC,and its limited

partners are Plains GP Holdings, LP and Oxy Holding Company(Pipeline), Inc. Plains GP

Holdings, LP's general partner is PAA GP Holdings, LLC. PAA GP Holdings, LLC is

incorporated in Delaware and has its principal place of business at 333 Clay St., Ste.l600

Houston, Texas ~~002. Oxy Holding Company (Pipeline), Inc. is incorporated in




                                             Kj
             Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 4 of 16




Dela~n~are and has its principal place of business at 333 Clay St., Ste. 160o Houston,Texas

~~002.

       8.     Slack Gap,LLC is a corporation organized under Texas law with its principal

place of business at 216o N. I-Iighway 118, Alpine, Texas 79830. Its sole member is Albert

Victor Horn, II, who resides in Alpine, Texas. Thus, Black Gap, LLC is a citizen of Texas

for diversity purposes. Service of process can be made on Blacic Gap, LLC by delivery of

process to its registered agent, Albert Victor Horn, II, at the following address: 605 E.

Avenue B, Alpine, Texas 79830.

       g.     Halo Compressor Solutions, LLC is a corporation organized under Texas

law with its principal place of business at 4 Casa Loma, Odessa, Texas, ~go~65. Its sole

member is Calvin J. Poindexter, Jr., who resides in Odessa, Texas. Thus, Halo

Compressor Solutions, LLC is a citizen of Texas for diversity purposes. Service of process

can be made on Halo Compressor Solutions, LLC by delivery of process to its registered

agent, Calvin J. Poindexter, Jr., at the following address: 1832 W. 25tH Street, Odessa,

Texas, 7963.

       10.    Steve Henrilcson is an individual residing in Ector County, Texas, and is a

citizen of Texas for diversity purposes. Service of process can be made on Steve Henrilcson

by serving him at the following address: 205 Hillmont Road West, Odessa,Texas,7964.

       11.    Nancy Henrikson is an individual residing in Ector County, Texas, and is a

citizen of Texas for diversity purposes. Service of process can be made on Nancy

Henrilcson by serving her at the following address: 205 Hillmont Road West, Odessa,

Texas, 7964.




                                            0
               Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 5 of 16




                        III.     JURISDICTION AND VENUE

         12.    This is an action for declaratory judgment under the Federal Declaratory

Judgment Act, 28 U.S.C. § 2201, et seq. This Court has subject matter jurisdiction

pursuant to 28 U.S.C. §1332(a)because all Defendants are citizens of different states than

Plaintiff, and the amount in controversy exceeds $75,000.00, exclusive of interest and

costs.

         i3.    Venue is proper in this district pursuant to 28 U.S.C. § 139i(b)(2) because

this is the judicial district in which a substantial part of the alleged events or omissions

giving rise to the claim and/or controversy occuried,i.e., the oil spill, as well as the district

in which the Underlying Lawsuit is pending, and under 28 U.S.C. § 1391(b)(1) because

Halo Compressor Solutions, LLC is a resident of, and/or has its principal place of business

in,this district, and all Defendants are residents of Texas.

                             N.      BACKGROUND &FACTS

         14.    Hudson issued policy no. WSCN18o1208 to Walker Telcom, with a policy

period from October 23, 2018 to October 23, 2019. (the "Policy").1 Hudson also issued

umbrella/excess policy no. WSUl8004819 to Walker Telcom with effective dates of

October 3, 2018 through October 3, 2019 ("the Excess Policy").2

         15.    Plains Pipeline filed a lawsuit (the "Underlying Lawsuit") against Walker

Telcom, Clayton Walker, Jennifer Walker, and Walker Construction, Inc. (the "Walker

Defendants"), and Black Gap. Plains Pipeline alleges that the Walker Defendants, under

a subcontract with Black Gap (the "Subcontractor Agreement"), were performing

excavation services for AT&T during which they struck Plains Pipeline's oil pipeline,


1 A true and correct copy of the Policy is attached hereto and fully incorporated herein as Exhibit A.
2 A true and correct copy of the Excess Policy is attached hereto and fully incorporated herein as Exhibit
B.
               Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 6 of 16




causing an oil spill and resulting damages that per the pleadings allegedly "exceed

  2,000,000."

        16.     Subsequently, Halo Compressor Solutions, LLC, and Steve and Nancy

Henrilcson (the "Intervenors") filed a Plea in Intervention.3 Intervenors are adjacent

landowners and a related business, and allege that they were damaged by the oil spill.

        1~.     The Walker Defendants sought a defense to the Underlying Lawsuit from

Hudson. Hudson agreed to defend the claims against the Walker Defendants, subject to a

reservation of its rights to contest coverage and file this action.4 Hudson is thus providing

a defense to the Walker Defendants at this time while Hudson seeks a declaration from

this Court.

        18.     Black Gap also sought a defense to the Underlying Lawsuit from Hudson,

contending that it is an additional insured under the Policy and/or the contractual

indemnitee of Walker Telcom. Hudson disclaimed any duty to defend or fund the defense

of Blacic Gap because Black Gap is not an insured under the Policy nor is it an indemnitee

of Walker Telcom.5

                          V.     DECLARATORY JUDGMENT

        19.     A declaratory judgment action is appropriate in this matter because it will

serve a useful purpose in clarifying and settling the legal relations at issue between

Plaintiff and Defendants, and will terminate and afford relief from the uncertainty and

controversy giving rise to this proceeding. Hudson reserves the right to amend its


 3 True and correct copies ofthe pleadings in the Underlying Lawsuit, Cause No. D-18-12-1749-CV,including
 the Plaintiff's Original Petition, Plaintiff's First Amended Petition, Plaintiff's Second Amended Petition
 and Requests for' Discovery, Plea in Intervention &Request for• Disclosure and Intervenors' Second
Amended Plea in Intervention are attached hereto and fully incorporated herein as Exhibit C.
 4 A true and correct copy of Hudson's March z9, 2oi9 reservation of rights letter to the Walker Defendants
 is attached hereto and fully incorporated herein as Exhibit D.
,~ A true and correct copy of Hudson's Septeznber 6, 2oi9 disclaimer letter to Black Gap is attached hereto
 and fully incorporated herein as Exhibit E.

                                                    0
               Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 7 of 16




pleadings to assert additional policy provisions, arguments, or reasons that no coverage

exist.

         20.    Hudson asks this Court to declare that it owes no duty to defend or

indemnify the Walker Defendants or Slacic Gap in connection with the Underlying

Lawsuit for one or more of the reasons that follow.

A.       Slack Gap is not an Additional Insured under the Polices

         21.    Black Gap sought a defense from Hudson contending that it ~n~as an

additional insured under the Policy. However, nothing in the Policy identifies Blacic Gap

as an insured. For this reason, Hudson can have no duty to defend or indemnify Blacic

Gap against the Underlying Lawsuit.


B.       Walker Telcom owes no indemnity to Black Gap because: 1) the
         Subcontractor Agreement between them contains no indemnity
         language that meets the Express Negligence Rule,and 2)because ofthe
         application ofTexas's ConstructionAnti-Indemnity Act,§1,1.102 ofthe
         Texas Insurance Code.


         22.    Slack Gap also contends that it is owed indemnity from Walker Telcom

under a Subcontractor Agreement between those two parties, and that the Policy provides

coverage for such obligation owed by Walker Telcom. However, no such obligation exists,

for two reasons.

         23.    First, Texas common law requires agreements to indemnify one party for its

own negligence to be stated expressly. This is known as the "Express Negligence Rule."

The language on which Black Gap relies fails to meet this requirement of the "Express

Negligence Rule." Because there is no indemnity language in the Subcontractor

Agreement that creates an obligation owed by Walker Telcom to Blacic Gap, Hudson



                                             7
            Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 8 of 16




therefore can owe no coverage for the costs of the defense or indemnity of Blacic Gap

against the Underlying Lawsuit.

      24.    Second, Texas's Construction Anti-Indemnity Act, §i51.1o2 of the Texas

Insurance Code ("TCAIA") renders unenforceable both contractual indemnity and

additional insured requirements in contracts such as the Subcontractor Agreement.

Because such provisions are unenforceable under the TCAIA, Walker Telcom owes no

such obligations to Slacic Gap,and Hudson therefore can owe no coverage for the costs of

the defense or indemnity of Blacic Gap against the Underlying Lawsuit.

C.    The Policy's Total Pollution —Exclusion endorsement precludes any
      duty to defend or indemni any insured.

      25.    The Policy contains the following endorsement and relevant definition:


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ
      IT CAREFULLY.

                            Total Pollution -Exclusion

      This endorsement modifies insurance provided under the
      following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

      AMENDMENT - PROPERTY DAMAGE AGGREGATE LIMITS
      AND UNDERGROUND RESOURCES AND EQUIPMENT, AND
      BLOWOUT AND CRATERING AND EXPLOSION HA7.ARl~S
      ENDORSEMENT

      AMENDMENT -LIMITATION TO UNDERGROUND RESOURCES
      AND UNDERGROUND EQUIPMENT

      H A7.AR1~5,PROPERTY DAMAGE LIABILITY ENDORSEMENT

      All other pollution exclusion wording is replaced and there is NO
      COVERAGE for:

          I. "Bodily injury" or "property damage" which would not
          have occurred in whole or part but for the actual, alleged
             Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 9 of 16




            or threatened discharge, dispersal, seepage, migrations,
            release or escape of"pollutants" at any time.

            II. Any loss, cost or expense arising out of any:

               A.Request, demand,order or statutory or regulatory
               requirement that any insured or others test for,
               monitor,clean up,remove,contain,treat, detoxify or
               neutralize or in any way respond to, or assess the
               effects of"pollutants", or

              B. Claim or "suit" by or on behalf of a governmental
              authority for damages because of testing for,
              monitoring, cleaning up, removing, containing,
              treating, detoxifying or neutralizing or in any way
              responding to, or assessing the effects of
              "pollutants".


      15. "Pollutants" mean any solid, liquid, gaseous or thermal
      irritant or contaminant, including smoke, vapor, soot, fumes,
      acids, alkalis, chemicals and waste. Waste includes materials to
      be recycled, reconditioned or reclaimed.


      26.     The claims against the Walker Defendants and against Blacic Gap are for

damages that would not have occurred in whole or in part but for the escape and dispersal

of oil, which falls within the Policy definition of "pollutant." The Total Pollution -

Exclusion in the Policy thus precludes any duty to defend or indemnify any party,

including the Walker Defendants and Slacic Gap, against the Underlying Lawsuit.

D.    Exclusions j (ti) and (6) in the Policy preclude an~t_y to defend or
      indemnify any insured.

      2~.     The Policy contains the following exclusions and relevant definitions:

      j. Damage To Property

        "Property damage" to:


       (5) That particular part of real properly on which you or any
        contractors or subcontractors working directly or indirectly

                                            D
   Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 10 of 16




  on your behalf are performing operations, if the "property
  damage" arises out ofthose operations; or

 (6)That particular part of any property that must be restored,
  repaired or replaced because "your work" was incorrectly
  performed on it.


  Paragraph (6) of this exclusion does not apply to "property
  damage" included in the "products-completed operations
  hazard".


16."Products-completed operations hazard":

  a. Includes all "bodily injury" and "property damage"
  occurring awayfrom premises you own or rent and arising out
  of"your product" or "your work" except:

   (1)Products that are still in your physical possession; or
   (2)Work that has not yet been completed or abandoned.

  However, your work will be deemed completed at the earliest
  ofthe following times:

    (a) When all of the work called for in your contract has
     been completed.
    (b)When all of the work to be done at the job site has been
     completed if your contract calls for work at more than one
    job site.
    (c) When that part of the work done at a job site has been
     put to its intended use by any person or organization other
     than another contractor or subcontractor working on the
     same project.

     Work that may need service, maintenance, correction,
     repair or replacement, but which is otherwise complete,
     will be treated as completed.

  b. Does not include "bodily injury" or "property damage"
  arising out of:

 (1) The transportation of property, unless the injury or
  damage arises out of a condition in or on a vehicle not owned
  or operated by you, and that condition was created by the
 "loading or unloading" ofthat vehicle by any insured;


                              10
             Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 11 of 16



         (2) The existence of tools, uninstalled equipment or
          abandoned or unused materials; or
         (3)Products or operations for which the classification, listed
          in the Declarations or in a policy schedule, states that
          products-completed operations are subject to the General
          Aggregate Limit.


       22."Your work":

          a. Means:
         (i) Work or operations performed by you or on your behalf;
          and
         (2) Materials, parts or equipment furnished in connection
          with such work or operations.

          b. Includes
         (1) Warranties or representations made at any time with
          respect to the fitness, quality, durability, performance or use
          of"your work",and
         (2) The providing of or failure to provide warnings or
         instructions.

       28.    The Underlying Lawsuit alleges damage to that particular part of real

 property on which Walker Telcom was performing operations, arising out of those

operations, and damage to that particular part of property that must be restored, repaired

or replaced because Walker Telcom's work was incorrectly performed on it. Exclusions j.

(5) and/or (6) thus preclude any duty to defend or indemnify any party, including the

Walker Defendants and Blacic Gap, against the Underlying Lawsuit.


E.     The General Change Endorsement in the Policy precludes and duty to
       defend or indemni , any insured.

       29.    The Policy contains the following language:

       THIS ENDORSEMENT CHANGES THE POLICY. PLF..ASE READ
       IT CAREFULLY.




                                            11
            Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 12 of 16




                           General Change Endorsement

       This endorsement modifies insurance provided under the
       following:

       COMMERCIAL GENERAI.LIABILITY COVERAGE PART

       PRODUCTS/COMPLETED OPERATIONS COVERAGE PART

       OWNERS AND CONTRACTORS                     PROTECTIVE        LIABILITY
       COVERAGE PART

       ADDITIONAL EXCLUSION: EXCAVATION

      COVERAGE IS EXCLUDED UNDER THIS INSURANCE FOR ANY
      EXCAVATION, TRENCHING OR DIGGING AT ANY SITE OR
      LOCATION THAT HAS NOT BEEN VISIBLY FLAGGED OR
      MARKED WITH VERIFIABLE APPROVAL GRANTED PRIOR TO
      SUCH OPERATIONS COMMENCING BY A "CERTIFIED" THIRD
      PARTY WHO IS NOT THE INSURED, AN EMPLOYEE OF THE
      INSURED,A SUBCONTRACTOR HIRED, OR AN EMPLOYEE OF
      THE SUBCONTRACTOR HIRED TO PERFORM EXCAVATION,
      TRENCHING OR DIGGING FOR OR ON BEHALF OF THE
      INSURED.

      ~~FOR THE PURPOSE OF THIS EXCLUSION (WH-C GC),
      "CERTIFIED" MEANS AN INDIVIDUAL TRAINED BY A
      NATIONALLY RECOGNIZED ORGANIZATION,SUCH AS OSHA,
      TESTED AND FOUND COMPETENT TO PERFORM THE TASKAT
      IIAND.

      ALL APPLICABLE FORMS                  AND     ENDORSEMENTS            ARE
      AMENDED ACCORDINGLY.

      ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.


      30.    The allegations in the Underlying Lawsuit are that Plains Pipeline

instructed Walker Telcom that digging should only commence with a representative of

Plains Pipeline present, and that Walker Telcom ignored this instruction and commenced

digging without a representative present. Thus, the allegation is that Walker Telcom

commenced digging without approval, of Plains Pipeline or of a certified third party, as


                                          12
            Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 13 of 16




required. Thus, the General Change Endorsement precludes any duty to defend or

indemnify any party, including the Walker Defendants and Blacic Gap, against the

Underlying La~n~suit.

F.    The Coverage Limitation - Work Commenced Pifor to Polices
      Inception Date endorsement in the Policy urecludes any duty to
      defend or indemnify any insured.

      31.    The Policy contains the following language:

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ
      IT CAREFULLY.

                        Coverage Limitation -Work Commenced
                             Prior to Policy Inception Date

      This endorsement modifies insurance provided under the
      following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

      This insurance applies only to "bodily injury" or "property
      damage" included in the "products/completed operations
      hazard" and arising out of "your work" that commences on or
      after the policy inception date.

      We will have no duty to defend any insured against any loss,
      claim, "suit" or other proceeding seeking damages for "bodily
      injury" or "property damage" arising out of "your work" that
      commences prior to the policy inception date.

      All other terms and conditions ofthis policy remain unchanged.

      32.    The pleadings allege that Walker Telcom called in an 8111ocate request on

October 12,201H,thus commencing its work eleven days before the inception ofthe Policy

on October 23, 2018. For this reason, the Coverage Limitation - Worlc Commenced Prior

to Policy Inception Date Endorsement precludes any duty to defend or indemnify any

party, including the Walker Defendants and Black Gap, against the Underlying Lawsuit.




                                         13
             Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 14 of 16




G.    The Underlying Lawsuit alleges injuries that do not constitute
      "property damage" under the Policy.

       33•    The Policy includes the following definition:


       1~."Property damage" means:

       a.    Physical injury to tangible property,including all resulting
       loss of use of that property. All such loss of use shall be deemed
       to occur at the time ofthe physical injury that caused it; or

       b.    Loss of use of tangible property that is not physically
       injured. All such loss of use shall be deemed to occur at the time
       ofthe "occurrence that caused it.


       34•    The factual allegations in the pleadings in the Underlying Lawsuit include

injuries that do not fall within the Policy definition of "property damage." These include

the claims of Plains Pipeline, Halo Compressor and the Henriksons for lost product and

lost profits. There is no coverage for injuries that do not meet the Policy's definition of

"property damage."

H.     Walker Construction,Inc. is not an insured under the Policy.

      35•     One of the entities sued by Plains Pipeline was Walker Construction, Inc.

No answer was filed on behalf of Walker Construction, Inc. Instead an answer was filed

on behalf of "Clayton Walker, Individually, and d/b/a Walker Construction,(incorrectly

and improperly sued as Walker Construction, Inc.)." Whether it exists as a legal entity or

not, Walker Construction,Inc. is not named in the Policy, nor does it qualify as an insured

under any of the provisions of the Policy. Therefore, Hudson can have no duty to defend

or indemnify Walker Construction, Inc. against the Underlying Lawsuit.




                                            14
             Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 15 of 16




I.     Foi• the same reasons that there is no duty to defend, there is no duty
       to indemnify.

       36.     For each of the reasons cited above, Hudson owes no duty to defend any

party against the Underlying Lawsuit. The same reasons that negate the duty to defend

also negate any duty to indemnify. For these same reasons, under Texas law Hudson also

owes no duty to indemnify any party against the Underlying Lawsuit.

J.     No duty to defend or indemnify exists under the Excess Polio

       37.     Coverage A of the Excess Policy is excess insurance,follows the underlying

insurance, which includes the Policy, and is subject to its terms. Coverage B of the Excess

Policy is excess insurance over aself-insured retention. Coverage B applies only to the

exposures that are not covered by Coverage A and are not otherwise excluded by the

Excess Policy or any of the underlying policies, which includes the Policy. Coverage for

the Underlying Lawsuit is excluded by the Policy. Thus,for the same reasons that no duty

to defend or indemnify exists under the Policy, no duty to defend or indemnify exists

under the Excess Policy.

                                 VI.    PRAYER

      38.      Pursuant to the provisions of Fed. R. Civ. Proc. 57 and 28 USC § 22oi, et

seq., Hudson respectfully requests that this Court declare the rights, status, and legal

relations of the parties in connection with the facts set forth above, the Underlying

Lawsuit,the Policy, the Excess Policy, and established law. Specifically, Hudson asks this

Court for a declaration that it has no duty to defend or to indemnify any party against the

Underlying Lawsuit under the Policy or the Excess Policy,for its reasonable attorney fees

and costs of court as are equitable and just; and for all other relief the Court deems

appropriate.


                                            15
Case 7:20-cv-00071 Document 1 Filed 03/18/20 Page 16 of 16




                                     Respectfully submitted,

                                     BROWN SIMS,P.C.



                                       a~' Clay Wilkerson
                                     Texas Bar No. 24010480
                                     Federal ID No. 24138
                                     cwilkerson@brownsims.coin
                                     11~~ West Loop South,
                                     Tenth Floor
                                     Houston, Texas ~~02~
                                     713.62g.i58o
                                     ~13.629.502~ (facsimile)

                                     COUNSEL FOR HUDSON
                                     SPECIALTY INSURANCE
                                     COMPANY




                           16
